Citation Nr: 9917951	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-14 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1945 
to December 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant underwent a VA examination in February 1997 for 
the nose and sinuses.  X-ray films were interpreted as 
showing no evidence of acute or chronic sinusitis.  The 
examining physician diagnosed the appellant with allergic 
rhinitis; however, he also specifically concluded that he 
could not rule out chronic sinusitis, stating that a 
"computerized tomography scan is the 'cold' standard."  

The VA examination conducted on the appellant was inadequate.  
The statutory duty to assist requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of the disability, and accounts 
for its history.  Green (Victor) v. Derwinski, 1 Vet. App. 
121, 123-124 (1991);  Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990).  

The VA examination was unclear in its conclusion regarding 
the appellant's sinusitis.  While sinusitis was not 
diagnosed, the examining physician specifically stated that 
he could not rule out chronic sinusitis, indicating somewhat 
ambiguously that a computerized tomography (CT) scan is the 
"cold" standard.  The appellant was never scheduled for or 
underwent a CT scan to rule out sinusitis.  Nor did the VA 
examination findings clearly address the symptoms for 
sinusitis as listed in the Diagnostic Code.  38 C.F.R. § 
4.97, Diagnostic Codes 6510 through 6514 (1998).  The 
ambiguity of the February 1997 VA examination therefore 
renders it insufficient to ascertain the current level of the 
appellant's disability.  

The Board also notes that there is new evidence which has not 
previously been considered by the RO.  The evidence consists 
of a note written by Dr. Steven Wilson addressing the 
appellant's alleged sinus condition.  It is not dated; 
however, the record indicates that it was received in April 
1997, approximately two months after the most recent 
supplemental statement of the case was issued.  This evidence 
has not been considered by the RO and the appellant did not 
waive initial review of this evidence by the RO.  38 C.F.R. 
§ 20.1304(c) (1998).

In light of the above, and to ensure full compliance with due 
process requirements, the appellant's claim is remanded to 
the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for an increased evaluation for 
sinusitis.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured, including 
the records of Dr. Steven Wilson.  
Regardless of the response from the 
veteran, the RO should secure all 
outstanding VA treatment records.  

2.  The appellant should be afforded a VA 
ear, nose, and throat examination to 
ascertain the extent of severity and 
impairment caused by the appellant's 
alleged symptoms of sinusitis.  The 
appellant, with his consent, should 
undergo a CT scan to rule out sinusitis.  
The examination findings should 
specifically address the General Rating 
Formula for sinusitis under 38 C.F.R. 
§4.97, Diagnostic Codes 6510 through 6514 
(1998).  

The claims file, a separate copy of this 
remand, and copies of the criteria for 
rating diseases of the nose and throat 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies should 
be conducted.  Any opinions expressed as 
to the severity of sinusitis should be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and provided opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. Brown, 11 Vet. App. 268 
(1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a compensable rating for sinusitis.  

Should a compensable rating be granted, 
the RO should ask the appellant whether 
he wants to continue his appeal.  If the 
appellant indicates that he wants to 
continue his appeal, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
containing any applicable laws and 
regulations not previously furnished, and 
the veteran should be given the 
opportunity to respond thereto.  If the 
appellant no longer intends to pursue the 
issue on appeal, the RO should request 
him to withdraw his appeal pursuant to 38 
C.F.R. § 20.204 (1998).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the veteran's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).




